Citation Nr: 9929153	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for a respiratory 
condition (claimed as a chronic cough).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1953.  The veteran was a prisoner of war (POW) of the 
government of North Korea from November 1950 to August 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 1999 the veteran indicated a desire for an 
electronic hearing in lieu of a personal hearing at the RO 
before a Member of the Board.  However, the veteran did not 
appear for his scheduled February 1999 hearing.  The Board 
will therefore proceed to decide the appeal.  See 38 C.F.R. 
§ 20.702(d) (1999).


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between current 
sinusitis and the veteran's period of active military 
service.

2.  There is no medical diagnosis of a current acquired 
psychiatric disorder.

3.  There is no medical evidence of a nexus between any 
multiple joint arthritis or generalized joint disability and 
the veteran's period of active service.

4.  There is no competent medical evidence of a nexus between 
the veteran's current dry cough and active service.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for sinusitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for joint pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran's claim of entitlement to service connection 
for a respiratory condition (claimed as a chronic cough) is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as arthritis, will be presumed if the 
condition is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

For a former POW interned or detained for not less than 30 
days, service connection may be established by presumption 
for diseases listed at 38 C.F.R. § 3.309(c) which become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(c).  The listed diseases 
include psychosis, but do not include respiratory conditions, 
joint pain, or multiple joint arthritis. 

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

I.  Sinusitis

Service medical records are negative for complaints, 
treatment, or diagnosis of sinusitis.  The veteran's sinuses 
were clinically evaluated as normal at a September 1953 
service separation examination.

A December 1997 VA examination included a medical assessment 
of recurrent sinusitis/rhinorrhea.  However, there is no 
medical evidence linking the veteran's current sinusitis to 
service, and thus an element necessary to well ground the 
claim is missing.  

While the veteran has contended that he has sinusitis related 
events during service, his contentions do not make his 
service connection claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995) (holding that 
laypersons are not competent to offer medical opinions).  

As the veteran has not presented any competent medical 
evidence linking current sinusitis to service or to the 
continuity of postservice symptomatology which he alleges, 
his claim for service connection for sinusitis is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a); Savage.

II.  Acquired Psychiatric Disorder

At a VA psychiatric examination in October 1997, the examiner 
made no diagnosis on either Axis I or Axis II.  The examiner 
reported that the veteran did not report any subjective 
symptoms or display any objective signs of any major 
psychiatric disorder; he had been coping with his life in a 
most adaptive way.  There is no competent medical evidence 
demonstrating that the veteran currently suffers from an 
acquired psychiatric disorder, and the Board finds that the 
veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (a).  

III.  Joint Pain

Service medical records contain no findings of multiple joint 
arthritis or a generalized joint disability.  A September 
1950 service medical record indicated a right shoulder shell 
fragment wound; it was noted that there was no artery or 
nerve involvement.  An October 1950 service medical record 
revealed a finding of suspected right knee arthritis 
secondary to a shell fragment wound, but a definite diagnosis 
was not made.  The veteran's right knee was reported as 
asymptomatic on his September 1953 service separation 
examination, and the rest of the veteran's musculoskeletal 
system was clinically evaluated as normal.

A December 1953 VA examination report included a specific 
finding that there was no evidence of any joint injury.  The 
examiner remarked that "surgical examination" of the 
musculoskeletal system was essentially normal.

An October 1997 VA examination revealed diagnoses including 
arthralgia, right elbow discomfort with tendinitis, right 
knee stiffness, and remote history of left fifth metacarpal 
fracture with abnormal adduction of the left fifth digit.  VA 
outpatient treatment records reflect impressions of left 
shoulder tendonitis and left shoulder degenerative joint 
disease.

The Board notes that "arthralgia" is defined as pain in a 
joint.  Dorland's Illustrated Medical Dictionary at 1085 
(28th ed., 1994); Mykles v. Brown, 7 Vet. App. 372, 373 
(1995).  Based on this definition, the Board finds that 
"arthralgia" is not a diagnosis of a disease.  However, even 
if arthralgia were a disease, there is no medical evidence 
linking the veteran's arthralgia or any identified disability 
of the joints to the veteran's active service.  Insofar as 
the veteran may be making a claim for multiple joint 
arthritis disease, the Board notes that he has never been 
diagnosed with such a condition, either in service or since 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board observes that the veteran has been diagnosed with 
left fifth metacarpal fracture with abnormal adduction of the 
left fifth digit.  Although this condition was not noted on 
the veteran's service entrance examination, the veteran has 
indicated that the injury to his left fifth metacarpal 
occurred prior to service.  In any event, there has been no 
medical evidence linking any residuals of a left fifth 
metacarpal disability to active service.

As the veteran has not presented any competent medical 
evidence that he currently suffers from multiple joint 
arthritis or a generalized joint disability related to active 
service, and as there is no medical evidence linking such a 
disorder to the continuity of symptomatology which the 
veteran claims, his claim for service connection for multiple 
joint arthritis or a generalized joint disability is not well 
grounded.  38 U.S.C.A. § 5107(a); Savage.


IV.  Respiratory Condition (claimed as a chronic cough)

An August 1953 service medical record indicated that the 
veteran was treated for a common cold.  The veteran's nose, 
mouth, throat, lungs, and chest were clinically evaluated as 
normal at his September 1953 service separation examination.

A December 1953 VA examination reflected diagnoses of "no 
pathology in the nose or throat" and "no pulmonary disease 
found."

While an October 1997 VA examination reflects a diagnosis of 
dry cough for three weeks, there is no medical evidence 
linking a chronic cough to the veteran's military service.  
While the Board acknowledges the veteran's contention that 
his current dry cough is related to his active duty service, 
the etiology of his current cough involves a question of 
medical causation which, as a layman, he is not qualified to 
answer.  Godfrey v. Brown, 7 Vet. App.  398, 405 (1995). 
There is simply no competent evidence in the form of medical 
evidence linking the veteran's dry cough to service.  
Moreover, there is no medical evidence linking a current 
cough to a condition observed in service and claimed 
postservice symptomatology. The claim for service connection 
for a respiratory condition is thus not well grounded.  The 
veteran's statement does not satisfy the medical nexus 
requirement and does not render his claim well-grounded.  
38 U.S.C.A. § 5107(a); Savage.

IV.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this 
decision, the Board is informing the veteran that a medical 
diagnosis of current disability as well as medical evidence 
of a nexus between a current disability and service are 
necessary to establish a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim not having been submitted, service 
connection for sinusitis is denied.

A well-grounded claim not having been submitted, service 
connection for an acquired psychiatric disorder is denied.

A well-grounded claim not having been submitted, service 
connection for joint pain is denied.

A well-grounded claim not having been submitted, service 
connection for a respiratory condition (claimed as a chronic 
cough) is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

